34 Mich. App. 159 (1971)
190 N.W.2d 700
CITY OF DETROIT PUBLIC WORKS DEPARTMENT
v.
LOCAL 77, AFSCME
Docket No. 11759.
Michigan Court of Appeals.
Decided May 27, 1971.
Michael M. Glusac, Corporation Counsel, and Nick Sacorafas, Peter D. Jason, and Ronald Zajac, Assistants Corporation Counsel, for plaintiff.
*160 Zwerdling, Miller, Klimist & Maurer (by William L. Martens), for defendants.
Before: FITZGERALD, P.J., and T.M. BURNS and DANHOF, JJ.
PER CURIAM.
Plaintiff appeals the lower court refusal to issue an order directing defendant employees to work overtime. This Court issued a temporary restraining order directing defendants, sanitation workers in the employ of the City of Detroit, from engaging in any work stoppage or refusing to work overtime hours as ordered by the city, pending a full hearing by this Court and an opportunity for review of the record of the lower court. Our order was based in part on the fact that a substantial and dangerous health, safety, and fire hazard existed in the City of Detroit because of the uncollected refuse.
The grant or denial of a temporary injunction by a trial court is discretionary. Hiers v. Detroit Superintendent of Schools (1965), 376 Mich 225. Appellate relief from the grant or denial of a temporary injunction requires a showing of probable abuse of discretion by the trial court. After a review of the record, oral argument, and due deliberation, we hold that no such showing is demonstrated here.
Temporary injunction dissolved and appeal dismissed. No costs, a public question.